Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 1 of 47 PageID #: 117


                                                                         FILED
         1                                  U.S. DISTRICT COURT
                                                                            DEC 28 2020
                                                                        Clerk, U.S. District Court
         2                               EASTERN DISTRICT OF TEXAS Texas Eastern
         3
      4
             Mr. Michael Moates                          Case No.: 4:20-cv-00896
         5
             Plaintiff
      6
      7      V.                                          JURY TRIAL DEMANDED
      8      Facebook Inc.

      9
                             Defendant                   Judge: Kimberly Priest Johnson
     10
     11
     12
     13
     14
     15
                   2nd AMENDED COMPLAINT
     16
     17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                    1
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 2 of 47 PageID #: 118




      1                           TABLE OF CONTENTS
      2
      3
      4
          List of Statutes, Rules, and Justifications 6
      5
          Cases                                                               6
      6   Statutes                                                               6

      7   Federal                       Regulations                                   7

      8    US              Constitution                                              7
          Executive                                   Orders                          7
      9
          Other                                                              7
     10
          /. NATURE OF THE CASE 8
     11
          II. JURISDICTION and PARTIES 8
     12   III. FACTUAL ALLEGATIONS 9
     13   ONLINE ADVERTISING 9
     14   BUGS REGARDING COMMUNITY STANDARDS 10
          MASS DISABLING OF ACCOUNTS USING ANTI-TRUST POWER 10
     15
          ACCEPTANCE OF RESPONSIBILITY AND FRADULENT STATEMENTS MADE BY FACEBOOK 11
     16
          WHY DID FACEBOOK BAN THE PLAINTIFF FROM FACEBOOK, INSTAGRAM, OCULUS, CROWDTANGLE,
     17   WHATSAPP, AND GIPHY? 12

     18   FRAUD, THEFT, AND MISLEADING STATEMENTS 15
          HISTORY OF ACTING IN BAD FAITH WITHOUT EXPLANATION 15
     19
          VIOLATION OF THE COMMUNICATIONS DECENCY ACT (PLAINTIFF ARGUES ACT IS INVALID) 16
     20
          COMMUNICATIONS DECENCY ACT IS UNCONSTITUTIONAL 18
    21    STATEMENT OF RIGHTS AND RESPONBILITIES (TERMS OF SERVICE) 20
    22    ANTI-TRUST VIOLATIONS, RENDERING PURCHASED PRODUCTS INVALID WITHOUT CAUSE 21

    23    POLITICAL TARGETING 23
          FURTHER MISLEADING AND INACCURATE STATEMENTS 23
    24
          VIOLATION OF SHAREHOLDER RIGHTS, INSIDER TRADING 24
    25
          PRIVACY VIOLATIONS AND ILLEGAL TRACKING OF USERS 25
    26    MISLEADING STATEMENTS, FRAUD, AND BREACH OF CONTRACT 26
    27    ATTEMPT TO HONOR CONTRACT BY PLAINTIFF 27
    28    GRAND JURY SUBPOENA, DATA THEFT 27


                                                 2
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 3 of 47 PageID #: 119




      1   BREACH OF CONTRACT, VIOLATION OF DUE PROCESS 28
            FACEBOOK OVERSIGHT BOARD 28
      2
          FACEBOOK ALLOWING CONTINUED USE STOLEN FACEBOOK GROUPS 30
      3   ALLEDGED PERJURY BEFORE THE COURT 30
      4   THIRD PARTY FACT CHECKERS 30
      5   VIOLATION OF STATE LAWS 31
           TEXAS PRIVACY PROTECTION ACT 31
      6    TEXAS BUSINESS AND COMMERCE CODE TITLE 2, CHAPTER 17 DECEPTIVE TRADE PRACTICES
      7                                                                                32
          IV. CAUSES OF ACTION 33
      8
          FIRST CAUSE OF ACTION 33
      9     Fraud - Violation of the Lanham Act, Texas Deceptive Trade Practices Act, Electronic Fund
     10     Transfer Act, Regulation E 33
          SECOND CAUSE OF ACTION 34
     11
            Liability - Breach of Contract, Violation of the Lanham Act, Texas Deceptive Trade Practices
     12     Act, Uniform Trade Secrets Act 34

     13   THIRD CAUSE OF ACTION 35
          Violation of Civil Rights - Violation of the Americans with Disabilities Act 35
     14    FOURTH CAUSE OF ACTION 37
     15     Violation of Anti-Trust Laws - Violation of the Sherman (Section 2) and Clayton Acts
            (Section                                                   7)               37
     16
           FIFTH CAUSE OF ACTION 38
     17     Data Theft - Breach of Contract, Violation of the Lanham Act, Texas Deceptive Trade
            Practices                                               Act                  38
     18
          SIXTH CAUSE OF ACTION 40
     19     Violation of Contract, Violation of the Lanham Act, Texas Deceptive Trade Practices Act....40

     20    SEVENTH CAUSE OF ACTION 42
            Violation of Regulation FD, Unfair Practices, Insider Trading 42
     21
           EIGHTH CAUSE OF ACTION 42
     22     Violation of Right to Privacy Based on the Texas Constitution 42

     23                                                                                               44

     24                                                                                               45
           FIRST REQUEST FOR RELIEF 45
     25
          Punitive                             Damages                                       45
     26
          V. PRAYER FOR RELIEF 45
     27
          List                of            Exhibits                                       47
     28   Exhibit A - Proof of Advertising 47

                                                       3
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 4 of 47 PageID #: 120




      1    Exhibit B - Email from Facebook on Community Standards                                           .47

           Exhibit C - Email from Facebook Saying account in good standing" 47
      2
           Exhibit D - Proof of Disabled Facebook Account 47
      3
           Exhibit E - Proof of Disabled Instagram Account 47
      4
           Exhibit F - Emails from Michael Moates to Carolyn Everson - Vice President, and Response from
      5    Everson, Conrad Gibson (where Meghan Orbe was included) 47

           Exhibit G - Email from Facebook Re-Conrad Gibson stating, “The Facebook account associated with
      6
           the email address you provided to us has been disabled for violation of our Terms of Service." 47
      7    Exhibit H - Email from Michael Moates to Fidji Simo (Head of Facebook) and Response from Simo,
           and                               Priya                                       47
      8
           Exhibit I - Receipt Showing Facebook Charged Moates for Audience They Disabled 1 Week Prior.. .47
      9
           Exhibit J - Broken Contact Form 47
     10    Exhibit K - Proof of Shareholder status - Showing evidence of shares 47
     11    Exhibit L - Proof of Grand Jury Subpoena 47

     12    Exhibit M - Proof of Active Groups as of 26 December 2020 after Plaintiff account disabled 47

           Exhibit O - Proof of that Facebook allows targeting based on mental disability or disorders 48
     13
           Exhibit P - Proof ending authorization of automatic debts and subsequent charge and attempted
     14    charges without consent 48
     15    Exhibit Q - E-Mail from Lisa-Bart Dolan, Manager Politics and Government 48

     16    Exhibit R - Proof of Facebook 14 day waiting period to delete pages 48
           Exhibit S - Copy of Complaint, Statement of Facts Surrounding Facebook Anti-trust violations (FTC v
     17
           Facebook)                                                                        48
     18    Exhibit T - Copy of Complaint, Statement of Facts Surrounding Facebook Anti-trust violations (State
           of New York, et al v Facebook) 48
     19
          Exhibit                                                      A                 49
     20
          Exhibit                                                      B                 51
     21
          Exhibit                                                     C                  53
     22   Exhibit                                                      D                  55
     23   Exhibit                                                      E                 57
     24   Exhibit                                                    F.                   59
     25   Exhibit                                                        G                    6
     26   Exhibit                                                     H                  67
          Exhibit                                                       1                69
     27
          Exhibit                                                     J.                 72
     28

                                                          4
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 5 of 47 PageID #: 121




                                                                               ..74
     1    Exhibit K.
                                                                               ..76
     2    Exhibit L
                                                                               ..81
          Exhibit M
     3
                                                                               ..83
          Exhibit N
     4                                                                         ..85
          Exhibit O
     5                                                                         ..89
          Exhibit P
     6                                                                         ..93
          Exhibit Q
     7    Exhibit R
                                                                               ..95

                                                                               ...91
     8    Exhibit S
                                                                               ...98
     9    Exhibit T
                                                                               iOc
     10   £ V\\'bvV\J
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21




                                              5
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 6 of 47 PageID #: 122




      1
                                 List of Statutes, Rules, and Justifications
      2
      3
          Cases
      4
          Reno v ACLU
      5
          Douglas v Talk America
      6
          FTC v Facebook - Pending
      7
          Guillermo Robles v Domino s Pizza
      8
          SEC v Texas Gulf Sulphur Co.
      9
          Common ealth v Michelle Carter
     10
     11   Knight First Amendment Institute v Tramp

     12   FTC v Advocare et al

     13   Doe v Facebook

     14   Teatotaller v Facebook

     15   Jane Doe No. 14 v. Internet Brands, Inc.

     16   Statutes
     17
          28 United States Code § 1332
     18
          Sherman Antitrust Act of 1890, Section 2
     19
          Clayton Antitrust Act of 1914, Section 7
     20
          Clayton Antitrust Act of 1914, Section 16
     21
          Lanham Act of 1946
     22
          Americans with Disabilities Act of 1990
     23
          Communications Decency Act
     24
          Texas Deceptive Trade Practices Consumer Protection Act
     25
          Electronic Fund Transfer Act
     26
     27   Under the Restore Online Shoppers' Confidence Act

     28   Uniform Trade Secrets Act


                                                              6
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 7 of 47 PageID #: 123




      1   Medical Records Privacy Act

     2    Texas Student Privacy Act

     3    Tex. Bus. & Com. Code § 503.001 et seq

     4    Federal Regulations
      5
          17 Code of Federal Regulations Section 243
      6
          Regulation Fair Disclosure
      7
          US Constitution
      8
      9   First Amendment

     10   Fifth Amendment

     11   Fourteenth Amendment

     12   Executive Orders
     13
          Executive Order on Preventing Online Censorship - 28 May 2020
     14
     15   Other

     16   Facebook Terms of Service

     17   Breach of Contract

     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                                       7
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 8 of 47 PageID #: 124




      1
                                             I. NATURE OF THE CASE
      2
      3             1. Plaintiff Michael Moates brings this action individually. The Plaintiff bring this action

      4   against Defendant Facebook Inc. This complaint seeks equitable and injunctive relief for the
      5
          disabling of Michael Moates Facebook, Messenger, Instagram Accounts, CrowdTangle, all
      6
          pages and groups connected to these accounts, and the disabled features on the Oculus Go
      7
          Device (hereinafter referred to collectively as Products, .) This includes the data that is stored
      8
      9   on the servers that the refuse to release to the Plaintiff.

     10             2. This complaint also seeks damages for fraudulent and unauthorized charges or
     11
          attempted charges after products were disabled and loss of wages due to deactivation. Next, the
     12
          Plaintiff seeks equitable and injunctive relief due to violation of the Sherman Act and the
     13
          Clayton Act. Next, this complaint seeks equitable relief for breach of contract, fraud, and false
     14
     15   advertising under the Lanham Act.

     16             3. Finally, Plaintiff seeks to assert his rights as a shareholder of Facebook. Fie seeks
     17
          equitable and injunctive relief. It is important to note that DC Chronicle is not a Plaintiff in this
     18
          case and evidence introduced regarding DC Chronicle is introduced to the extent it effected the
     19
          Plaintiffs direct paid advertising and Facebook accounts. Also note, the DC Chronicle News
     20
     21   Page is not owned by DC Chronicle but owned by Moates to empower the organization.

     22
                                        II. JURISDICTION and PARTIES
     23
     24   4. Plaintiff Michael Moates resides does business with principal places of business in Denton,
     25
          Texas. The amount in controversy exceeds $75,000. Therefore, jurisdiction of this court is
     26
          proper.
     27
          5. This Court has subject matter jurisdiction over Moates s federal antitrust
     28

                                                              8
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 9 of 47 PageID #: 125




      1   claims pursuant to the Clayton Antitrust Act, 15 U.S.C. § 26, and 28 U.S.C. §§ 1331

      2   and 1337.
      3
                  6. The Court also has subject matter jurisdiction over the state law claims pursuant to 28
      4
          U.S.C. § 1331, 1332, and 1337 based on the diversity of citizenship of Moates, on one hand, and
      5
          of Facebook, on the other.
      6
      7           7. This venue is correct as Facebook does business in the district. For the same reasons

      8   personal jurisdiction is also established. For example, Facebook employed representatives inside
      9
          Best Buy at the time the Plaintiff bought his Oculus device.
     10
     11                                III. FACTUAL ALLEGATIONS
     12
                                             ONLINE ADVERTISING
     13
                  8. Since August 29th, the Plaintiff has invested $10,546 (See Exhibit A or online') on
     14
     15   advertising with Facebook Inc. to build a following through likes, followers, and engagement

     16   on multiple of his pages that allow him to earn income via engagement of posts2. Reach is
     17
          determined by number of followers and likes. When someone spends money to build an audience
     18
          they invest, and that money is returned through different types of engagements. In this case, the
     19
          Plaintiff used the Facebook ad system for their Engagement ads.
     20
     21          9. According to their website, the description of these types of ads is "Get more people to

     22   follow your Page or engage with your posts through comments, shares and likes. You can also

     23
          choose to optimize for more event responses or offer claims. It s important to note that the
     24
          Plaintiff alleges that the word your implies that he retains ownership of the page that he is
    25
          investing in. Dictonary.com defines “your” as one's (used to indicate that one belonging to
    26
    27      ttpsV/archive.is/qlOZA
    28    https://archive.is/wip/ldfNp
          2 https://www.facebook.com/business/ads/ad-objectives
                                                          9
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 10 of 47 PageID #: 126




      1   oneself or to any person3) The Plaintiff asserts that he retains ownership of these pages and

      2   Facebook is simply a host for these pages. All data, followers, engagement, etc. belongs to the
      3
          Plaintiff. It s important to note that Facebook is not a free service. You pay for their service in
      4
          multiple ways. 1) You pay when they use your data for ads. 2) You pay for the ri ht to have
      5
          an audience when you run ads that build your pa e following and subscribers.
      6
      7                        BUGS REGARDING COMMUNITY STANDARDS
      8           10. On October 7th, 2020, the Plaintiff received an email message and notification on the
      9
          Facebook website stating that he was not following community standards (See Exhibit B). The
     10
          Plaintiff, unsure of what he did wrong immediately reached out to Facebook Support. Facebook
     11
          Support responded that his page was in good standing, (See Exhibit C) acknowledged that this
     12
     13    may have cause confusion for the Plaintiff and instructed him have this reported as a bug.

     14   Plaintiff asks the court to note that he does not have access to the email he sent to Facebook

     15
          support as it was sent using their internal systems and Facebook Inc. has blocked the Plaintiff
     16
          from access to retrieve anything from his account. The Plaintiff will request this as a part of
     17
          discovery as it goes to his defense. The Plaintiff also wants the court to recognize that he did file
     18
     19   it as a bug as they instructed him, but they never fixed the problem. This was one of the many

     20   inaccurate statements made by Facebook during this process.

     21              MASS DISABLING OF ACCOUNTS USING ANTI-TRUST POWER
     22
                  11. On October 20*, 2020, the Defendant disabled access to the Plaintiffs Facebook (See
     23
          Exhibit D) (which included access to Messages, Profile Data, Groups, Pages and More) and
     24
     25   Facebook Business Manager Account (which included Creator Studio, Pages, and Ads). This

     26   was done without any notification or explanation and the Plaintiff was made aware when he

     27   attempted to access his account, he saw a message that read For more information, or if you
     28
          3 https://www.dictionary.com/browse/your
                                                           10
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 11 of 47 PageID #: 127




      1   think your account was disabled by mistake, please visit the Help Center, on Facebook (See

      2   Exhibit D).
      3
                  12. Shortly thereafter, the Plaintiffs Instagram was disabled (which included all photos,
      4
          videos, messages, and stories), and a message appeared, Thanks for Providing Your Info. We'll
      5
          review your info and if we can confirm it, you'll be able to request a review in the Help Center
      6
      7   within approximately 24 hours, on Instagram (See Exhibit E).

      8           13. Subsequently, the Plaintiff was unable to access his Oculus, Crowd Tangle, and
      9
          Messenger accounts due to Facebook disabling Facebook login. Facebook login is a feature that
     10
          allows you to use your Facebook account to login into 3rd party apps and websites.
     11
           ACCEPTANCE OF RESPONSIBILITY AND FRADULENT STATEMENTS MADE BY
     12
     13                                              FACEBOOK

     14           13. After all of this took place on October 20th, 2020, the Plaintiff reached out to Carolyn

     15
          Everson (Vice President, Facebook) who said she So sorry this happened” and hoping for
     16
          some resolution. She included two of her staff members Meghan Orbe and Conrad Gibson on
     17
          her email. Conrad responded very quickly asking for some details and said, I ll be in touch once
     18
     19   I have an update from the account team.” Conrad responded two days later stating “Apologies

     20   for the delay as I worked with our team on your request. I heard back this morning and it seems

     21   that your accounts were disabled permanently and, due to policy guidelines, they are unable to
     22
          share why the accounts were deactivated. I am so sorry this happened to you. I asked for more
     23
          information, but they were unable to share with me. I wish I could give you a better explanation,
     24
     25   but unfortunately, we have these rules in place to protect a user’s privacy. I know that you had a

     26   lot of photos saved to your accounts that you wanted to access. They provided me with the

     27   following information on ho to request data from a closed account. The links Conrad
     28

                                                           11
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 12 of 47 PageID #: 128




      1   provide were broken and did not work. (See Exhibits E) The Plaintiff subsequently reached out

      2   and was given a new link. Upon filling out the request in the new link for his data Facebook said,
      3
           The Facebook account associated with the email address you provided to us has been disabled
      4
          for violation of our Terms of Service. (See Exhibit G) They did not provide the data they admit
      5
          belongs to him. There are a couple of important notes here. They claim the Plaintiff violated their
      6
      7   Terms of Service but previously in writing stated that it was a bug and Facebook accepted

      8   responsibility for a mistake by acknowledging the confusion they caused and when Vice
      9
          President Carolyn Everson said she was so sorry this happened. The apology above is clearly
     10
          an admission of guilt. Especially when she says she is working on a resolution. That in itself
     11
          shows Facebook made a mistake and is working to rectify it but never does.
     12
     13          14. After getting no resolution from Carolyn Everson and her team, on October 23, 2020,

     14   the Plaintiff reached out to Fidji Simo (Head of Facebook, Facebook Inc.). He explained the

     15   situation again and she said, I want to look into why that happened” and again her colleague
     16
          would follow up Priya will follow up. Priya emailed that same day saying, Will have some
     17
          more info shortly - thanks for your patience here! To date, she has never followed up with the
     18
     19   Plaintiff. (See Exhibit H) This was again another misleading statement by Facebook where they

     20   made a commitment in writing to the Plaintiff but did not follow through.

     21     WHY DID FACEBOOK BAN THE PLAINTIFF FROM FACEBOOK, INSTAGRAM,
     22
                          OCULUS, CROWDTANGLE, WHATSAPP, AND GIPHY?
     23
                 15. The Plaintiff reached out to Facebook to see why his account was disabled. Many
     24
     25   individuals said that they could not tell him why due to privacy reasons. However, one

     26   individual, Lisa-Bart Dolan (Politics and Government Outreach Associate Manager) finally said

     27   why the Plaintiff was blocked. She said We will remove any Facebook Pages, Groups and
     28

                                                          12
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 13 of 47 PageID #: 129




      1   Instagram accounts representing QAnon, even if they contain no violent content. This is an

      2   update from the initial policy in August that removed Pages, Groups and Instagram accounts
      3
          associated with QAnon when they discussed potential violence while imposing a series of
      4
          restrictions to limit the reach of other Pages, Groups and Instagram accounts associated with the
      5
          movement. Pages, Groups and Instagram accounts that represent an identified Militarized Social
      6
      7   Movement are already prohibited. And we will continue to disable the profiles of admins who

      8   manage Pages and Groups removed for violating this policy, as we began doing in August. You

      9   can read more about this policy here: https://about.fb.eom/news/2020/08/addressin -movements-
     10
          and-or anizations-tied-to-violence/ See Exhibit Q. The Plaintiff had a page titled QAnon that
     11
          had no QAnon content on it and was inactive. This seems to be an update to their Community
     12
     13   Standards which is part of their Terms of Service. The Plaintiff takes issue with multiple parts of

     14   this starting with the fact that they have a duty to notify anyone when they change contractual

     15   agreements, which they did not. See Douglas v Talk America. The second issue here is in the
     16
          initial statement by Facebook they stated Pages, Groups and Instagram accounts associated with
     17
          these movements and organizations will be removed when they discuss potential violence. Two
     18
     19   issues with this statement, first they disabled his accounts across all platforms even though it

     20   doesn t say the entire Facebook account or any other accounts except for Instagram accounts that

     21   include this kind of content which is the not. Second, the page that he ran was in active and had
     22
          not a single piece of violent content on it. This statement was released by Facebook on 19
     23
          August 2020.
     24
     25           16. On 6 October 2020, Facebook gave an update again saying On August 19, we

     26   announced a set of measures designed to disrupt the ability of QAnon and Militarized Social

     27   Movements to operate and organize on our platform. In the first month, we removed over 1,500

     28

                                                           13
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 14 of 47 PageID #: 130




      1   Pages and Groups for QAnon containing discussions of potential violence and over 6,500 Pages

      2   and Groups tied to more than 300 Militarized Social Movements. But we believe these efforts
      3
          need to be strengthened when addressing QAnon. Starting today, we will remove any Facebook
      4
          Pages, Groups and Instagram accounts representing QAnon, even if they contain no violent
      5
          content. This is an update from the initial policy in August that removed Pages, Groups and
      6
      7   Instagram accounts associated with QAnon when they discussed potential violence while

      8   imposing a series of restrictions to limit the reach of other Pages, Groups and Instagram accounts
      9
          associated with the movement. Pages, Groups and Instagram accounts that represent an identified
     10
          Militarized Social Movement are already prohibited. And we will continue to disable the profiles
     11
          of admins who manage Pages and Groups removed for violating this policy, as we began doing
     12
     13   in August. Again, it is important to note that they said they were removing Pages, Groups and

     14   Instagram accounts associated with the movement in August but never said anything about we

     15   will continue to disable the profiles of admins who manage Pages and Groups removed for
     16
          violating this policy, as we began doing in August.
     17
                  17. The Plaintiff also asks the court to note that in mid-October he attempted to delete the
     18
     19   Qanon page to follow Facebook policy. Fie did this in good faith after becoming aware of the

     20   policy. Facebook has a safeguard in place that requires you to wait 14 days before you can delete

     21   a Facebook page. See Exhibit R. So, the Plaintiff ultimately had his account disabled even
     22
          though he was attempting to comply with their policies. It s important to know he was not
     23
          required as he was not notified, nor did he consent. It s important to note that this is not an issue
     24
     25   of First Amendment or Communications Decency Act rights. This is Facebook unilaterally

     26   changing a contractual agreement without notifying the parties of the agreement. They then seek

     27   to hold the parties accountable to their new requirements even though they never previously
     28

                                                            14
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 15 of 47 PageID #: 131




      1   notified, nor did they give time for the Plaintiff to follow new said terms. It s also important to

      2   note that the policy seems to only apply to individuals Facebook seeks to target45. Keep in mind
      3
          that none of the content on this page was related to QAnon. In fact, the majority of news outlets
      4
          that covered the story had more information about this conspiracy theory than the page that
      5
          caused the Plaintiffs account to be disabled.
      6
      7                      FRAUD, THEFT, AND MISLEADING STATEMENTS

      8           18. Less than a month and a half after initial Facebook ads were bought to invest in a

      9   business page following and audience Facebook disabled the account after making over $10,000
     10
          from the Plaintiff. Again, it is important to note that Facebook engaged in a business transaction
     11
          in which they sold advertising to build a following on multiple pages owned by the Plaintiff.
     12
     13   Then they took the Plaintiffs access to pages owned by him. They have not refunded the

     14   Plaintiff, in fact they continued to charge him after stealing pages belonging to him.

     15           19. The week before Facebook disabled the account, they charged the Plaintiff $5,137 for
     16
          an audience they took away less than 6 days later. Again, pages belonging to the Plaintiff. (See
     17
          Exhibit I) As stated in this complaint, Facebook acknowledge the pages belong to the Plaintiff.
     18
     19              HISTORY OF ACTING IN BAD FAITH WITHOUT EXPLANATION

     20          20. The Defendant have a history of disabling accounts without any explanation. (See

     21   citations below) It is the belief of many that Facebook changed its policies days before the
     22
          election and that is why many of the accounts were disabled. Facebook has not admitted this;
     23
          however, it is important to note that the Plaintiff did not agree to any such rules or changes to
     24
     25   any contractual agreements.

     26
     27   4 https://www.facebook.com/Low-IQanon-111246930715323/
          5 https://www.facebook.com/events/the-bell/where-we-go-one-we-go-all-the-
     28
          qa non-conspiracy/3282309081786961/
                                                           15
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 16 of 47 PageID #: 132




      1    VIOLATION OF THE COMMUNICATIONS DECENCY ACT (PLAINTIFF ARGUES
      2                                           ACT IS INVALID)
      3
                 21. The Defendant has not shown that the Plaintiff violated any rules on each platform
      4
          that he was banned from. In fact, they have stated multiple times that they really can t say why
      5
          his account was disabled. They claim that he is a threat to their platform but have not provided
      6
      7   any evidence to support this. Their actions are in bad faith. This is important to note as the

      8   Defendant will likely use the Communications Decency Act to defend its actions. Good Faith is

      9
          required in order to not be liable. The Communications Decency Act says, 47 U.S. Code § 230 -
     10
          Protection for private blocking and screening of offensive material - any action voluntarily
     11
          taken in good faith to restrict access to or availability of material that the provider or user
     12
     13   considers to be obscene, lewd, lascivious, filthy, excessively violent, harassing, or otherwise

     14   objectionable, whether or not such material is constitutionally protected The Defendant has not

     15   met their burden of proof that this was in good faith or that any of the required elements of
     16
           obscene, lewd, lascivious, filthy, excessively violent, harassing, or otherwise objectionable,
     17
          whether or not such material is constitutionally protected exist. The Plaintiff argues that
     18
     19   Facebook Inc is engaging in bad faith actions. For example, the citizen journalism organization

     20   Project Veritas was able to uncover that that content moderators remove people without cause

     21   based on political view in bad faith. In one video a content moderator can be seen saying “If
     22
          someone is wearing a MAGA hat, I am going to delete them for terrorism.6” This is clearly bad
     23
          faith. It is also important to note that the Plaintiff alleges Mark Zuckerberg committed perjury
     24
          before the United States Congress when he said, “none of the changes we make are target in any
     25
     26   kind of biased way.” Yet here you have someone blocking for wearing a hat.

     27
          6 https://www.projectveritas.com/news/facebook-content-moderator-if-
     28
          someone-is-wearing-a-maga-hat-i-am-going-to/

                                                            16
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 17 of 47 PageID #: 133




      1          22. Another example of this, would be when the Plaintiff would get messages such as

      2   telling him to kill himself and he would report it to Facebook and they would not act on these

      3
          reports. They would say it is not against their community standards. This shows bad faith.
      4
          Especially since these kinds of messages are against the law. Had the Plaintiff acted on these
      5
          statements the individuals who sent them could be prosecuted. See Commonwealth v Michelle
      6
      7   Carter. She argued that she had the right to free speech and the Supreme Court left in place the

      8   Massachusetts Supreme Court ruling that she did not.

      9           23. The final example of acting in bad faith is when Mark Zuckerberg said this to his
     10
          friend in regard to user data78:
     11
                  Zuckerberg: Yeah so if you ever need info about anyone at Harvard
     12
     13           Zuckerberg: Just ask.

     14           Zuckerberg: I have over 4,000 emails, pictures, addresses, SNS

     15           [Redacted Friend's Name]: What? How'd you manage that one?
     16
                  Zuckerberg: People just submitted it.
     17
                  Zuckerberg: I don't know why.
     18
                  Zuckerberg: They "trust me"
     19
     20           Zuckerberg: Dumb fucks.

     21   Clearly, Mark Zuckerberg thinks the people who use the Facebook products are suckers, and he
     22
          shows that he has no intentions of engaging in good faith or protecting the user data.
     23
     24
     25
     26
          7 https://www.esquire.conn/uk/latest-news/al9490586/mark-zuckerberg-
     27   called-people-who-handed-over-their-data-dumb-f/
          8 https://www.esquire.com/uk/latest-news/al9490586/mark-zuckerberg-
     28
          called-people-who-handed-over-their-data-dumb-f/

                                                           17
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 18 of 47 PageID #: 134




      1               COMMUNICATIONS DECENCY ACT IS UNCONSTITUTIONAL
      2          24. The Plaintiff also argues that the Communications Decency Act is unlawful because
      3
          Congress created a law that allows for the restriction of speech which is unconstitutional under
      4
          the First Amendment of the United States Constitution. The Congress does not have the authority
      5
          to make a law that restricts speech whether or not such material is constitutionally protected
      6
      7   without a constitutional amendment. By enacting the Communications Decency Act, the

      8   Congress made a law that goes against the US Constitution prohibiting the free exercise thereof;
      9
          or abridging the freedom of speech. The Supreme Court held in Reno v ACLU that the CDA
     10
          lacks the precision that the First Amendment requires when a statute regulates the content of
     11
          speech.” In addition, President Donald Trump issued an Executive Order clarifying that the
     12
     13   policy of the United States requires It is the policy of the United States that the scope of that

     14   immunity should be clarified: the immunity should not extend beyond its text and purpose to

     15   provide protection for those who purport to provide users a forum for free and open speech, but
     16
          in reality use their power over a vital means of communication to engage in deceptive or
     17
          pretextual actions stifling free and open debate by censoring certain viewpoints.9 Another
     18
     19   example supporting this argument is that the courts have ruled that social media is a designated

     20   public form. In Knight First Amendment Institute v Trump, the Second Circuit Court of

     21   Appeals held that This case requires us to consider whether a public official may, consistent
     22
          with the First Amendment, “block a person from his Twitter account in response to the political
     23
          views that person has expressed, and whether the analysis differs because that public official is
     24
     25   the President of the United States. The answer to both questions is no.” The Plaintiff argues that

     26   the Communications Decency Act allows social media companies to do this on behalf of

     27
          9 https://www.whitehouse.gov/presidential-actions/executive-order-
     28
          preventing-online-censorship/
                                                           18
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 19 of 47 PageID #: 135




      1   government officials without liability or accountability which is unconstitutional. Rather than the

      2   official doing it themselves they just ask the social media companies to do it.
      3
                   25. Plaintiff argues that the Communications Decency Act is unconstitutional because it
      4
          is too vague. For example, the law defines interactive computer service as Interactive computer
      5
          service. The term interactive computer service means any information service, system, or
      6
      7   access software provider that provides or enables computer access by multiple users to a

      8   computer server, including specifically a service or system that provides access to the Internet

      9
          and such systems operated or services offered by libraries or educational institutions” but it does
     10
          not define what providers are covered under the interactive computer service definition. So, if
     11
          you replace Interactive Computer Service with United States Government you have a law that
     12
     13   removes liability from the government of censoring speech without due process. In addition, the

     14   law says No provider or user of an interactive computer service shall be held liable” but this

     15   would allow the US Government to censor without due process which is covered under the Fifth
     16
          and Fourteenth Amendments of the US Constitution. It would also violate the First Amendment
     17
          rights in which the government cannot censor speech, religion, press, or petition. All of these
     18
     19   would be at risk if this law is allowed to stand. This law doesn t e clude anyone and is not

     20   specific enough. It puts constitutional rights at risk. Supreme Court Justice has encouraged the

     23   court to take up the evaluation of the meaning of Section 230. In, Malwarebytes Inc v Enigma
     22
          Software Group USA, LLC the Supreme Court voted not to take the case and Justice Thomas
     23
          said Extending §230 immunity beyond the natural reading of the text can have serious
     24
     25   consequences.” He also said Without the benefit of briefing on the merits, we need not

     26   decide today the correct interpretation of §230. But in an appropriate case, it behooves us to do

     27   so.10”


     28
          10 https://www.supremecourt.gov/orders/courtorders/101320zor_8m58.pdf
                                                          19
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 20 of 47 PageID #: 136




      1          26. The Plaintiffs ask the court to consider the Defendant not protected under Section

      2   230. They are no longer a distributor of information, but they selectively publish their own
      3
          information. The employee third party fact-checkers that they pay and then promote on the
      4
          platform. This makes them a publisher not simply a platform. In addition, many courts have
      5
          found that the Communications Decency Act does not in fact give Facebook blanket immunity.
      6
      7   Also, it is important to note that the Plaintiff does not simply hold the Defendant accountable as

      8   a publisher or speaker. For example:

      9
                         i. Facebook tried to use the Communications Decency Act to say they were not
     10
          liable for rape and trafficking of a 16-year-old girl. The Texas 14 h Court of Appeals ruled that
     11
          the Communications Decency Act does not allow for a dismissal.
     12
     13                  ii. Facebook tried to use the Communications Decency Act to say they were not

     14   liable for breach of contract. See Teatotaller v Facebook.

     15
                         iii. Internet Brands Inc tried to argue that they were not required to follow through
     16
          with their duty to warn and the Ninth Circuit Court of Appeals held that the Communications
     17
          Decency Act did not provide immunity. See Jane Doe No. 14 v. Internet Brands, Inc.
     18
     19         STATEMENT OF RIGHTS AND RESPONBILITIES (TERMS OF SERVICE)

     20          27. The Defendant have a history of selectively enforcing their Terms of Service and

     21   community standards or updating them so that it benefits them for profit. For example, in April
     22
          of 2012 the Ad Guidelines said Ads must not promote the sale of prescription
     23
          pharmaceuticals11 but that was quickly changed so the Defendant could profit from big
     24
     25   pharmaceutical companies such as Vyvanse12.

     26   11 https://archive.is/V8iS4#selection-1699.7-1699.68
          12https://www.facebook.com/ads/library/?
     27   active_status=all&adJ:ype=all&country=US&view_all_pageJd=2577210512
          505316&sort_data[direct:ion]=desc&sort_data[mode]=relevancy_nnonthly_gr
     28
          ouped
                                                          20
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 21 of 47 PageID #: 137




      1           28. Facebook admits in terms of service that guarantee it (keeping Facebook safe}.

      2       ANTI TRUST VIOLATIONS, RENDERING PURCHASED PRODUCTS INVALID
      3
                                                 WITHOUT CAUSE
      4
                  29. Facebook engaged in unlawful monopolistic by acquiring many competing
      5
          companies. See Exhibit S and Exhibit T. Please note that these complaints are only introduced as
      6
      7   statements of fact to establish a timeline for the court. There is no other purpose, and the plaintiff

      8   is willing to argue these statements on the merits. This included its acquisition of Instagram in
      9
          2012, its purchase of WhatsApp in 2014, its purchase of Oculus in 2014, its purchase of
     10
          CrowdTangle in 2016, its purchase of Giphy in 2020, and many others. The Clayton Act states,
     11
           No person engaged in commerce or in any activity affecting commerce shall acquire, directly or
     12
     13   indirectly, the whole or any part of the stock or other share capital and no person subject to the

     14   jurisdiction of the Federal Trade Commission shall acquire the whole or any part of the assets of
     15
          another person engaged also in commerce or in any activity affecting commerce, where in any
     16
          line of commerce or in any activity affecting commerce in any section of the country, the effect
     17
          of such acquisition may be substantially to lessen competition, or to tend to create a monopoly.
     18
     19   But this is exactly what they have done. To date, Facebook hold monopoly power in the market

     20   for social media. There is no other social media company that compares to Facebook in size of

     21
          daily users. By purchasing these companies Facebook seeked to end competition in the market.
     22
          According to Similar Web13 (a website that tracks website popularity), Facebook owns 3 of the
     23
          top 25 websites in the world. It is important to note no other websites in the top websites in the
     24
     25   world compare to Facebook. Further behavior shows that Facebook is using the purchases to

     26   manipulate the market. For example, this is especially shown when they target the accounts of

     27   users from one platform to the next. Facebook Inc. imposes unreasonable and unlawful restraints
     28
          13 https://www.similarweb.com/top-websites/
                                                           21
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 22 of 47 PageID #: 138




      1   to completely monopolize both markets and prevent competition across a spectrum of social

      2   media and software related companies. For example, according to Facebook, If you are new to

      3
          Oculus, or using Oculus Quest 2, a Facebook account is required to use your device, apps, and
      4
          the Oculus store.14 Therefore, if you purchase an Oculus device and Facebook decided you are
      5
          not worthy of their platform you can no longer use the device you purchased. Same goes across
      6
      7   all of the platforms, if they disable you on Facebook, they disable your Instagram151617,

      8   Messenger, and Crowdtangle without cause. They are using anti-competitive practices to obtain

      9
          total control of the market. This is a violation of the Clayton and Sherman Acts. It is important to
     10
          note as well that the government may have an interest in this case as they recently filed a lawsuit
     11
          asserting the same claims. See FTC v Facebook. The Plaintiff is communicating with the
     12
     13   government on this matter. According to a filing by the government Mark Zuckerberg expressed

     14   his desire to shrink the marked in a 2008 email stating it is better to buy than compete. The

     15
          Plaintiff has been harmed by these actions. As you can see above due to Facebook dominating
     16
          the market the Plaintiff is unable to use certain products because Facebook has blacklisted him
     17
          across multiple platforms. Facebook has also changed the status quo to make services blocked by
     18
     19   people they blacklist.

     20          30. The anti-competitive consequences of Facebook s conduct are pervasive. These

     21   products have become an integral part of people s daily lives; as a primary source for news, a
     22
          place for entertainment, a tool for business, a means to connect with friends and family, and
     23
          more. For many consumers, the products are stay connected to the digital world.
     24
     25
     26   14 https://www.oculus.com/bloq/facebook-accounts-on-oculus/?[oca!e=en_US
          (https://archive.is/wip/lMjUL)
     27   15 https://twitter.com/Hysminai_Uchiha/status/1322289749592334336
     28   16 https://twitter.com/mamaneedabottle/status/1322246967313969152
          17 https://twitter.com/Wolfstroy/status/1322321489861947392
                                                          22
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 23 of 47 PageID #: 139




      1                                      POLITICAL TARGETING

      2          31. Not only does Facebook serve as a monopoly but they target based on political
      3   influence. The disabled the Plaintiffs and many others accounts181920 three days before the 2020
      4
          Presidential Election. According to 18 US Code 594, Whoever intimidates, threatens, coerces,
      5
          or attempts to intimidate, threaten, or coerce, any other person for the purpose of interfering with
      6
      7   the right of such other person to vote or to vote as he may choose, or of causing such other

      8   person to vote for, or not to vote for, any candidate for the office of President, Vice President,

      9   Presidential elector, Member of the Senate, Member of the House of Representatives, Delegate
     10
          from the District of Columbia, or Resident Commissioner, at any election held solely or in part
     11
          for the purpose of electing such candidate, shall be fined under this title or imprisoned not more
     12
     13   than one year, or both. Facebook intimidated conservative voters by singling them out21 and

     14   saying that if they supported organizations that favor President Donald Trump, they would

     15   remove you from their platform. This restriction of information and targeting of conservatives
     16
          effects the vote. It targeted and threatened individuals based on their political affiliation.
     17
     18
     19                 FURTHER MISLEADING AND INACCURATE STATEMENTS

     20           32. Furthermore, the Defendant has a tendency to give users the run around. The tell you

     21   to send in your ID and they will get back to you and this never happens22. They have a history
     22
          of emailing consumers and saying they will respond with more information but then do not
     23
     24
     25
          18 https://twitter.com/rob2675/status/1322285933589389315
     26   19 https://twitter.com/BeckyNieshalla/status/1322287481883152385
          20 https://twitter.com/BriskeyBaby/status/1322284608918937600
     27   21 https://about.fb.com/news/2020/08/addressing-movements-and-
          organizations-tied-to-violence/
     28
          22 https://twitter.com/politicalpastry/status/1322263450832281602
                                                            23
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 24 of 47 PageID #: 140




      1   follow up. They claim they will text you a code but never do23. These promises are made in bad

      2   faith when the company has no intention of following up with you.
      3
                      VIOLATION OF SHAREHOLDER RIGHTS, INSIDER TRADING
      4
                  33. Let the court take note that the Plaintiff Michael Moates owns shares in Facebook
      5
          Inc. (See Exhibit K) According to Title 17 of the Code of Federal Regulations, companies are
      6
      7   required to provide information to its shareholders, and this is done under what is called

      8   Regulation Fair Disclosure. Now in 2013, the SEC clarified that information may be

      9
          disseminated via social media but only if certain requirements were met. One of these
     10
          requirements requires that Investors must have access to the social media platform that is not
     11
          restricted24. A couple of issues here. First, the Plaintiff argues that by disabling his account his
     12
     13   access is restricted. Second, Facebook admits that it uses Chief Executive Officer and Chairman

     14   of the Board Mark Zuckerberg s Facebook Page (assuming the mean profile) to produce

     15   information that is required under Regulation FD.25 The Plaintiff has the legal right to this
     16
          information but cannot access it because CEO Zuckerberg s Facebook profile can only be
     17
          accessed if you have an active Facebook account. You can access Zuckerberg’s about page but
     18
     19   not the feed with the information that is required to be disclosed. To that end, Facebook Inc. is in

     20   violation of the regulation by failure to produce information under Regulation FD to the Plaintiff.

     21   SEC regulation FD ("Fair Disclosure") requires that if a company intentionally discloses material
     22
          non-public information to one person, it must simultaneously disclose that information to the
     23
     24   23 https://twitter.com/barbi_mr/status/1322298733338525696
          24
     25
          https://web.archive.org/web/20160402091125/http://www.goodwinprocter.co
     26   m/Publications/Newsletters/Client-Alert/2013/0405_SEC-Clarifies-Social-
          Media-Use-and-Reg-FD-Compliance.aspx?article=l
     27   25 https://investor.fb.com/investor-news/press-release-details/2020/Facebook-
          Reschedules-Release-of-Second-Quarter-2020-Financial-Results-and-
     28
          Conference-Call/default.aspx
                                                            24
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 25 of 47 PageID #: 141




      1   public at large. In the case of an unintentional disclosure of material non-public information to

      2   one person, the company must make a public disclosure "promptly." Federal law defines an

      3
          insider as a company s officers, directors, or someone in control of at least 10% of a company s
      4
          equity securities. To that end Zuckerberg is clearly an insider who must release all information
      5
          publicly but has not done so. Facebook has restricted a shareholder’s legal right to access
      6
      7   information. The Second Circuit Court of Appeals has held in SEC v Texas Gulf Sulphur Co.

      8   that a level playing field theory of insider trading is required. The court stated that anyone in
      9
          possession of inside information must either disclose the information or refrain from trading.
     10
                       PRIVACY VIOLATIONS AND ILLEGAL TRACKING OF USERS
     11
                  34. The Defendant have a history of engaging in online stalking and tracking users’
     12
     13   without consent and privacy violations.

     14                   A. For example, Facebook collected the content of Plaintiffs’ messages without

     15   his consent. The Plaintiff only found this out after looking at their current Terms of Service
     16
          which he is not bound by as he never consented nor received notification of. See Douglas v Talk
     17
          America. It is important to note that much of the information sent on Facebook is information
     18
     19   that would be protected by HIPPA, FERPA, and many other privacy acts.

     20                   B. Here is a list of items Facebook tracked without the Plaintiffs consent (Please

     21   note this list only includes items that the Plaintiff is aware of:
     22
                                  i. Information about his personal devices including (Hardware, Software
     23
          Versions, Battery Level, Signal Strength, Storage, App, File names, etc.
     24
     25                           ii. Device ID’s and Identifiers

     26                           iii. Bluetooth, Wi-Fi, and other information

     27                           iv. Transactions (Both on Facebook products and off) (They track the
     28

                                                             25
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 26 of 47 PageID #: 142




       1   third-party transactions of the Plaintiff)

      2                            v. Plaintiffs communications with 3rd parties
      3
                                   vi. Information from third parties (Important to note that Facebook may
      4
           get information from advertisers, app developers, and publishers even when someone has not
      5
           consented to that information being released to Facebook)
      6
      7                    C. Facebook exposed millions of people s data including the Plaintiffs

      8    information when it allowed for the release of information without consent to Cambridge

      9
           Analytica. This information included public profile access, page likes, date of birth, current city,
     10
           newsfeed, timeline, and messages. It was a harvesting scheme to create a profile on subjects from
      11
           which the data was stolen. It also put people in danger by giving someone their locations. Not
     12
      13   only did Facebook not protect users from this scheme when it had a failure to warn but it was

      14   negligent by attempting to cover up26 the scheme. (Important to note that the 9th Circuit Court of

      15   Appeals held in Jane Doe No. 14 v Internet Brands, Inc that immunity for claims of negligence
      16
           does not apply.) They also attempted to mislead the public and journalists about how bad the
      17
           scheme was27.
      18
      19   D. The Defendant allows individuals to track you using personally identifiable information and

     20    then use that information to display ads in front of you. See Exhibit N. They do not give you the

     21    ability to turn this off nor do they give you the ability to remove this information that was
     22
           uploaded to their systems without your consent.
     23
                   MISLEADING STATEMENTS, FRAUD, AND BREACH OF CONTRACT
     24
     25    35. It’s also important to note that when the plaintiff originally bought his Oculus Go device, he

     26    did so with the premise that you did not need to have a Facebook account and while he used his

     27    26 https://www.documentcloud.org/documents/5777489-Search-Page-3-l.html
           27 https://www.vice.com/en/article/qv777x/facebook-lied-to-journalists-about-
     28
           how-bad-the-cambridge-analytica-scandal-was

                                                            26
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 27 of 47 PageID #: 143




      1   Facebook account to login at the time there was a way to set up an account completely separate

      2   from Facebook. They took this ability away thereby insuring that the Plaintiff could not use the
      3
          device he paid for.
      4
                                ATTEMPT TO HONOR CONTRACT BY PLAINTIFF
      5
                  36. The Plaintiff has approached the Defendant to attempt to resolve these situations. The
      6
      7   Defendant chose to mislead the plaintiff by saying they would respond with more information

      8   and work to seek a resolution and then began ignoring and blowing off the Plaintiff. Evidence
      9
          will be introduced in court do support this claim.
     10
                         A. In accordance with the Statement of Rights and Responsibilities, the Plaintiff
     11
          attempted to contact Facebook to resolve this dispute directly. The terms regarding the Plaintiffs
     12
     13   contract with the Defendant states If you have questions or complaints regarding our Data Use

     14   Policy or practices, please contact us by mail at 1601 Willow Road, Menlo Park, CA 94025 if

     15
          you reside in the U.S. or Canada, or at Facebook Ireland Ltd., Hanover Reach, 5-7 Hanover
     16
          Quay, Dublin 2 Ireland if you live outside the U.S. or Canada. Anyone may also contact us
     17
          through this help page28. He also attempted to contact them via the form in the agreement which
     18
     19   is broken. See Exhibit J.

     20                               GRAND JURY SUBPOENA, DATA THEFT
     21          37. At this time, the Plaintiff seeks to advise the court of a grand jury subpoena issued by
     22
          the Southern District of New York in response to a criminal investigation where the Plaintiff is a
     23
          witness. (See E hibit L, please note the Plaintiff has blurred out identifying information of the
     24
     25   investigated parties but is happy to submit to the court and the Defendant under seal to protect

     26   the government s investigation) The dad of that Facebook holds is required in order for the

     27
          28 https://web.archive.org/web/20140708223752/https://www.facebook.com/
     28
          about/privacy/other
                                                          27
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 28 of 47 PageID #: 144




      1   Plaintiff to continue cooperating with the government. In addition, the information is vital to any

      2   potential defense on the part of the Plaintiff. Facebook says on their website regarding data
      3
           Parties to litigation may satisfy party and non-party discovery requirements relating to their
      4
          Facebook accounts by producing and authenticating the content of communications from their
      5
          accounts and by using Facebook s "Download Your Information" tool, which is accessible
      6
      7   through the Settings drop down menu. If a person cannot access their content, Facebook may, to

      8   the extent possible, attempt to restore access to deactivated accounts to allow the person to

      9
          collect and produce their content. However, Facebook cannot restore account content that had
     10
          been deleted. Facebook preserves account content only in response to a valid government
     11
          request.29 Facebook has the ability to give the Plaintiff the data that they already admit belong to
     12
     13   the Plaintiff but are refusing to do so. This tool is called Download Your Information.30” Your

     14   Information being the keyword.

     15                  BREACH OF CONTRACT, VIOLATION OF DUE PROCESS
     16
                                        FACEBOOK OVERSIGHT BOARD
     17
                 38. Facebook is in breach of contract and violation of due process. According to rules set
     18
     19   by Facebook, due process is required People using Facebook s services and Facebook itself

     20   may bring forward content for board review. The board will review and decide on content in

     21   accordance with Facebook’s content policies and values. A couple of issues with this whole
     22
          process. Facebook disabled the account of the Plaintiff without allowing him to appeal in
     23
          violation of their own standards. Facebook admits that the Plaintiff has the right to appeal their
     24
     25   decision in multiple forms.31 This includes disputing the ruling with Facebook (which the

     26   Plaintiff did via email since he did not have access to the support panel anymore), and appealing

     27   29 https://www.facebook.com/help/1701730696756992/?helpref=hc_fnav
          30 https://www.facebook.eom/help/212802592074644?helpref=faq_content
     28
          31 https://www.oversightboard.com/sr/governance/bylaws
                                                          28
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 29 of 47 PageID #: 145




      1   to the Oversight Board (which the Plaintiff was not allowed to do although the policy was

      2   already in place when they disabled his account). The bylaws state The board will review cases

      3   where people disagree with the outcome of Facebook s decisions and have exhausted the appeals
      4
          process with Facebook. They further state that all content is eligible for review except32:
      5
                  The following types of content are not available for the board s review, unless
      6
      7          reassessed in the future by Facebook:

      8          • Content types: content posted through marketplace, fundraisers, Facebook dating,

      9
                 messages, and spam.
     10
                  • Decision types: decisions made on reports involving intellectual property
     11
                  or pursuant to legal obligations.
     12
     13           • Services: content on WhatsApp, Messenger, Instagram Direct, and Oculus.

     14           • Where the underlying content has already been blocked, following the receipt

     15           of a valid report of illegality, and not removed for a Community Standards violation;
     16
                  • Where the underlying content is criminally unlawful in a jurisdiction with
     17
                  a connection to the content (such as the jurisdiction of the posting party and/or
     18
                  the reporting party) and where a board decision to allow the content on the
     19
     20           platform could lead to criminal liability for Facebook, Facebook employees,

     21           the administration, or the board’s members; or

     22
                  • Where the underlying content is unlawful in a jurisdiction with a connection
     23
                  to the content (such as the jurisdiction of the posting party and/or the reporting
     24
                  party) and where a board decision to allow the content on the platform could lead
     25
     26           to adverse governmental action against Facebook, Facebook employees, the

     27   administration, or the board’s members.

     28
          32 https://www.oversightboard.com/sr/governance/bylaws
                                                           29
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 30 of 47 PageID #: 146




      1        FACEBOOK ALLOWING CONTINUED USE STOLEN FACEBOOK GROUPS
      2           39. Facebook admits that when you create a Facebook group it belongs to you. Again,
      3
          this goes back to their statements that it is your group.33 The allow these groups to be active
      4
          even after disabling the Plaintiffs account. See Exhibit M. They take away the ability for the
      5
          Plaintiff to control his own groups. They allow others to continue using his groups.
      6
      7                          ALLEDGED PERJURY BEFORE THE COURT
      8           40. The Defendant submitted an affidavit by Jenny Pricer in the legal department at
      9
          Facebook stating to the court Facebook has retained account data for Plaintiff Michael Moates s
     10
          known Facebook and Instagram accounts. Facebook will retain that account data for the duration
     11
          of this litigation. This retained data is sufficient for purposes of reactivating Plaintiffs allegedly
     12
     13   deactivated accounts, should Facebook be required to do so. However, this is not accurate. This

     14   does not include a declaration regarding the WhatsApp, Oculus, Crowdtangle, and Giphy
     15
          accounts owned by the Plaintiff.
     16
                 41. This would be perjury as it is inaccurate and she claims I declare under penalty of
     17
          perjury that the foregoing is true and correct.”
     18
     19                                 THIRD PARTY FACT CHECKERS

     20          42. Facebook pays third party fact checkers” to check viral misinformation. However,

     21   this is actually not what they do. To start, Facebook hires biased fact checkers to check what is
     22
          sometimes conflicting information. For example, by looking up some of the sources you will see
     23
          that they favor one side or the other. The Daily Caller s Check Your Fact and the Dispatch favor
     24
     25   conservatives while Science Feedback and USA Today favor liberals.

     26          43. If s important to note that Facebook is liable under the Lachman Act when it

     27   competes against newspapers on its platform. They use an algorithm to determine what stories
     28
          33 https://www.facebook.com/help/167970719931213?helpref=about_content
                                                             30
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 31 of 47 PageID #: 147




      1   are performing well and then they try to prove them wrong and promote their own self stories. It

      2   is i portant to note that Facebook pays for the fact checking service3435. Not only do they pay
      3
          these companies to fact check but they then use techniques designed to shrink the reach of
      4
          publishers36 by making their algorithm not show posts that they disagree with. The Plaintiff has
      5
          seen the fact checkers admit were wrong, and it caused the reach of his posts to be cut. This
      6
      7   information will come out in discovery. Nieman Lab reported company's fact checking partners

      8   received between USD$850-$1790 per fact check in July 201937. Facebook is actively competing
      9
          against publishers by employing these individuals to censor posts using their algorithm. This is a
     10
          violation Lachman Act. They are actively conspiring and competing with publishers.
     11
          Additionally, they waived their First Amendment rights when they agreed to provide the plaintiff
     12
     13   with an audience.

     14
                                          VIOLATION OF STATE LAWS
     15
     16                                   TEXAS PRIVACY PROTECTION ACT

     17          44. TX HB 4390 states (b) A person who conducts business in this state and owns or

     18   licenses computerized data that includes sensitive personal information shall disclose any breach
     19
          of system security, after discovering or receiving notification of the breach, to any individual
     20
          whose sensitive personal information was, or is reasonably believed to have been, acquired by an
     21
     22   unauthorized person. The disclosure shall be made without unreasonable delay and in each case

     23   not later than the 60th day after the date on which the person determines that the breach, except

     24
          34 https://techcrunch.com/2020/02/12/reuters-facebook-fact-checker/
     25
          35 https://www.buzzfeed.com/cameronwilson/australia-facebook-seven-fact-
     26   checkers-17-million-users
          36 https://www.facebook.com/business/help/297022994952764?
     27   id=673052479947730
          37 https://www.niemanlab.org/2019/07/full-fact-has-been-fact-checking-
     28
          facebook-posts-for-six-months-heres-what-they-think-needs-to-change/

                                                          31
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 32 of 47 PageID #: 148




       1   as provided by Subsection (d) or as necessary to determine the scope of the breach and restore

      2    the reasonable integrity of the data system. Facebook failed to protect the privacy of its users
      3
           when it allowed millions of account data to be stolen3839. They violated state law by not
      4
           informing the Plaintiff or those similarly situated within 90 days.
      5
                   TEXAS BUSINESS AND COMMERCE CODE TITLE 2, CHAPTER 17 DECEPTIVE
      6
      7                                               TRADE PRACTICES

      8           45. The code above says, Except as provided in Subsection (d) of this section, the term
      9
           "false, misleading, or deceptive acts or practices" includes, but is not limited to, the following
      10
           acts: (9) advertising goods or services with intent not to sell them as advertised and (7)
      11
           representing that goods or services are of a particular standard, quality, or grade, or that goods
      12
     13    are of a particular style or model, if they are of another.” Facebook acted illegally when they sold

     14    the oculus device and then rendering it useless based on the disabling of the users account and

     15    access to the device.
      16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26    38 https://www.forbes.eom/sites/zakdoffman/2020/04/20/facebook-users-
           beware-hackers-just-sold-267-million-of-your-profiles-for-540/?
     27    Sh=5f2241cd7c85
           39 https://www.digitalinformationworld.com/2020/04/facebook-data-breach-
     28
           hackers-sell-tens-of-millions-of-facebook-accounts-details-for-low-price.html

                                                            32
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 33 of 47 PageID #: 149




      1
                                            IV. CAUSES OF ACTION
      2
      3                                     FIRST CAUSE OF ACTION
      4               Fraud - Violation of the Lanham Act, Texas Deceptive Trade Practices Act,
      5
                                         Electronic Fund Transfer Act, Regulation E
      6
          1. From August to October the Plaintiff spent $10,546 on advertising with Facebook Inc.
      7
      8          2. The Defendant advertised these ads as giving the Plaintiff the ability to get people

      9    engage with your posts through comments, shares and likes. They disabled his account so he
     10
          could not get this benefit but still charged him. The Texas Deceptive Trade Practices Consumer
     11
          Protection Act states false, misleading, or deceptive acts or practices in the conduct of any trade
     12
          or commerce are hereby declared unlawful.
     13
     14
                 3. The Defendant committed a second type fraud. They did so by placing ads in front of
     15
          the Plaintiff that caused him to follow certain pages that have now lost their investment from the
     16
          advertisement he clicked on.
     17
     18
                 4. The Defendant made multiple misstatements about products and how you can use
     19
          them. For example, the Defendant advertised a private account for Oculus that was unrelated to
     20
          any Facebook account. The subsequently changed their mind and required you to use Facebook.
     21
     22   They then invalidate the device by making it so you cannot use it if your Facebook account is

     23   disabled. Again, the Texas Deceptive Trade Practices Consumer Protection Act states false,
     24
          misleading, or deceptive acts or practices in the conduct of any trade or commerce are hereby
     25
          declared unlawful. The sold a product under false pretenses then rendered it useless.
     26
     27          5. Finally, the Defendant continued to charge the plaintiff without consent after he
     28
          revoked their rights to automatic charges on his account. See Exhibit P. Under the Restore

                                                          33
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 34 of 47 PageID #: 150




      1   Online Shoppers' Confidence Act, companies are required to Provides a simple mechanism for

      2   a consumer to stop recurring charges from being placed on the consumer's credit card, debit card,

      3
          bank account, or other financial account. But they did the opposite. They disabled his access to
      4
          stop these charges and after receiving in writing the request to stop they continued, trying
      5
          different amounts to see what would go through. In addition, the Electronic Fund Transfer Act
      6
      7   provides recourse when the law is violated. It was designed for protection from unauthorized

      8   electronic transfers.

      9
                                           SECOND CAUSE OF ACTION
     10
                  Liability - Breach of Contract, Violation of the Lanham Act, Texas Deceptive Trade
     11
     12                                   Practices Act, Uniform Trade Secrets Act

     13   1. The aforementioned banned accounts (that are owned by the Plaintiff and stolen by Facebook)
     14
          caused the Plaintiff to lose his audience and revenue from said audience. The Defendant
     15
          willingly entered into a contract to provide services. They then tried to change the rules in an
     16
          attempt to invalidate the contract so they could censor him. There are 3 elements to the UTSA,
     17
     18   subject matter involved must qualify for trade secret protection, holder of the subject matter must

     19   establish that reasonable precautions were taken to prevent disclosure of the subject matter, and

     20   the trade secret holder must prove that the information was misappropriated or wrongfully taken.
     21
          The Plaintiff asserts that all 3 elements are met. For the first prong, we talk about customer lists
     22
          and analytical data which are covered under the law. For the second, reasonable precautions were
     23
     24   taken to protect this information including activating 2 factor verification before signing into the

     25   Plaintiffs account. Third, the Plaintiff has provide evidence that the data from these accounts

     26   where his in the form of your pages and your groups.”
     27
     28

                                                           34
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 35 of 47 PageID #: 151




      1   2. The aforementioned banned accounts (that are owned by the Plaintiff and stolen by Facebook)

      2   caused the Plaintiff to lose value in his Oculus device he purchased from the company. Again,
      3
          the Texas Deceptive Trade Practices Consumer Protection Act states false, misleading, or
      4
          deceptive acts or practices in the conduct of any trade or commerce are hereby declared
      5
          unlawful. The sold a product under false pretenses then rendered it useless.
      6
      7   3. The banned accounts has caused the Plaintiff emotional distress including anxiety and

      8   depression due to loss of all data, revenue, and communications.

      9
                                           THIRD CAUSE OF ACTION
     10
                       Violation of Civil Rights - Violation of the Americans with Disabilities Act
     11
                 1. Facebook is a physical place and an online forum. You can physically visit Facebook
     12
     13   as a consumer. For example, you can see in a video with Laura Loomer that Facebook engages

     14   with customers. In fact, they have tablets laid out where you can sign in and communicate with

     15   their staff40. Due to the fact that they have a campus where they allow people to come in and
     16
          write complaints, they are a physical public place and are subject to the Americans with
     17
          Disabilities Act. Another example of Facebook having a public physical place is when they host
     18
     19   Facebook Communities Summits41. They are clearly a public place. In Guillermo Robles v

     20   Domino s Pizza, the Ninth Circuit Court of Appeals found The panel held that the ADA applied

     21   to Domino s website and app because the Act mandates that places of public accommodation,
     22
          like Domino’s, provide auxiliary aids and services to make visual materials available to
     23
          individuals who are blind. Even though customers primarily accessed the website and app away
     24
     25   from Domino’s physical restaurants, the panel stated that the ADA applies to the services of a

     26
     27
          40 https://www.youtube.com/watch?v=sts3ugEZasw
     28
          41 https://www.facebook.com/facebookapp/videos/314949872489189/
                                                         35
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 36 of 47 PageID #: 152




      1   public accommodation, not services in a place of public accommodation. By this opinion,

      2   Facebook is subject to the ADA across its websites not just in person.
      3
                  2. The Plaintiff suffers from Anxiety, Depression, Dysgraphia, Insomnia, and ADHD.
      4
          These effect his day-to-day life. The Defendant violated the Americans with Disabilities Act
      5
          when they did not provide reasonable accommodations and discriminated against the Plaintiff by
      6
      7   the choosing to exclude and segregate him without cause. To date, they have no policies or

      8   procedures in place for those with mental health issues that are covered under the ADA laws. See
      9
          (Guillermo Robles v Dominos Pizza, LLC) Title III of the ADA, the section of the ADA in
     10
          question, says that companies can t discriminate against disabled individuals in the full and
     11
          equal enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of
     12
     13   any place of public accommodation by any person who owns, leases, or operates a place of

     14   public accommodation.

     15
                  31. The Plaintiff also suffered from discriminatory actions by Facebook when they
     16
          targeted him for ads based on disabilities or behaviors of disabilities that he has. For example,
     17
          the Defendant targeted the Plaintiff for Cerebral42 and Vyvanse43 based on disability or behaviors
     18
     19   of a disability. Example of how they target based on those with mental disability and disorders

     20   can be seen in Exhibit O. They will claim that they have a rule against this. But the problem is, if

     21   they don t enforce the rule then it doesn’t matter whether or not they have the rule. Especially,
     22
     23
     24    httpsV/www.facebook.com/ads/library/?
     25   active_status=all&ad_type=all&country=US&view_all_pageJd=2620944111
          252580&sort_data[direction]=desc&sort_data[mode]=relevancy_monthly_gr
     26   ouped
          43https://www.facebook.com/ads/library/?
     27   active_status=all&ad_type=all&country=US&view_all_page_id=2577210512
     28   505316&sort_data[direction]=desc&sort_data[mode]=relevancy_monthly_gr
          ouped
                                                          36
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 37 of 47 PageID #: 153




      1   when Facebook s ad review team approves these kinds of ads. Having a rule in place does not

      2   remove liability if you don t enforce that rule.
      3                                    FOURTH CAUSE OF ACTION
      4
                   Violation of Anti-Trust Laws - Violation of the Sherman (Section 2) and Clayton
      5
                                                        Acts (Section 7)
      6
      7           1. The Sherman Act makes it a crime to monopolize any part of interstate commerce. An

      8   unlawful monopoly exists when one firm controls the market for a product or service, and it has

      9   obtained that market power. The Defendant has acquired multiple companies in violation of anti¬
     10
          trust laws in order to dominate the market. They acquired Instagram, WhatsApp, CrowdTangle,
     11
          Giphy, Oculus, and others. Evidence is presented in this complaint to support this argument.
     12
     13           2. This is shown in their behavior when the not only disabled the Facebook account of the

     14   Plaintiff but his Instagram, Crowdtangle, and Oculus accounts.

     15           3. They violated the Clayton Act which says it prohibits mergers or acquisitions that are
     16
          likely to lessen competition. This happened when they acquired Instagram, WhatsApp,
     17
          CrowdTangle, Giphy, Oculus, and others.
     18
     19           4. Detail of Facebooks history regarding dominating the market are clearly documented

     20   in FTC v Facebook44 and New York et al v Facebook Inc.

     21           5. Facebook has engaged in conduct that maintained its monopoly power through anti¬
     22
          competitive behaviors including its buy-or-bury process.
     23
                  6. Facebook’s contact has harmed and continues to harm the Plaintiff and others.
     24
                  7. Facebook’s anticompetitive conduct constitutes unlawful monopoly maintenance
     25
     26   in violation of Section 2 of the Sherman Act, 15 U.S.C. § 2.

     27
     28
          44 https://www.ftc.gov/system/files/documents/cases/1910134fbcomplaint.pdf
                                                             37
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 38 of 47 PageID #: 154




      1   8. Facebook s acquisition of Instagram destroyed the market and competition. It allowed

      2   Facebook to gain control over the competition and they have executed this power by targeting
      3
          individuals and engaging in bad faith anti-competition practices.
      4
          9. The acquisition of Instagram completely caused significant depressive actions to the marked
      5
          by engaging in behavior that seeked to crush or remove the competition.
      6
      7   10. The acquisition violated and continues to violate Section 7 of the Clayton Act, 15

      8   U.S.C. § 18.

      9
                  11. As stated with Instagram, the acquisition of WhatsApp created the same problems by
     10
          seeking to destroy competition. Facebook engaged in bad faith acquisition in order to eliminate a
     11
          company that is saw as a threat.
     12
     13           12. The acquisition violated and continues to violate Section 7 of the Clayton Act, 15

     14   U.S.C. § 18.

     15                                      FIFTH CAUSE OF ACTION
     16
                    Data Theft - Breach of Contract, Violation of the Lanham Act, Texas Deceptive
     17
                                                      Trade Practices Act
     18
     19             1. Defendant claim You can download a copy of your data at any time in their terms

     20   of service. However, this is not true. If this were the case, the Plaintiff would have access to his

     21   data. What they really mean is you have access to your data at any point that we allow you to
     22
          have it. They have stolen and hijacked the Plaintiffs data across all of the platforms. Again, the
     23
          Texas Deceptive Trade Practices Consumer Protection Act states false, misleading, or deceptive
     24
          acts or practices in the conduct of any trade or commerce are hereby declared unlawful. Making
     25
     26   statements that are inaccurate are violation of Texas law. The Plaintiff not only asserts for this

     27   purpose that he was a regular Facebook product user but that he paid to use said services.
     28

                                                           38
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 39 of 47 PageID #: 155




      1             2. The Defendant have tools that would allow them to release this data454647 but they

      2   continue to hold it hostage even though they admit it belongs to the Plaintiff.
      3
                    3. Again, the Defendant has manipulated its Terms of Service which used to state, you
      4
          own all of the content and information you post on Facebook, and you can control how it is
      5
          shared.48 The removed this sometime between March 2018 and September 2020. The reasoning
      6
      7   behind this is because they don t want you to have access to your own data. When the Plaintiff

      8   entered into Facebooks Terms of Service, they allowed voting by members on policies, they took
      9
          input from the public, and they posted proposed changes for comment49. They now make
     10
          changes and attempt to hide them from the public in an effort to not be transparent. Again, the
     11
          Texas Deceptive Trade Practices Consumer Protection Act states false, misleading, or deceptive
     12
     13   acts or practices in the conduct of any trade or commerce are hereby declared unlawful. Making

     14   statements that are inaccurate are a violation of Texas law. The Defendant continue to hold the

     15   Plaintiffs data hostage.
     16
                   4. The Defendant assert multiple times and various ways that it is your content, and
     17
          they are your pages and your groups. They acknowledge the content is owned by you. They then
     18
     19   unilaterally disable your account without cause and withhold access to the data that belongs to

     20   you. It’s important to know that they have the ability to produce this data but choose not to. As

     21   more time goes on and this data is not produced it causes more damage. They essentially hold
     22
          45 https://www.facebook.com/help/1701730696756992/?helpref=hc_fnav
     23   46 https://help.instagram.com/contact/505535973176353
          47 https://faq.whatsapp.com/general/account-and-profile/how-to-request-your-
     24   account-information/?lang=en
          48 https://www.latimes.com/business/lazarus/la-fi-lazarus-facebook-
     25
          cambridqe-analvtica-privacv-20180320-storv.html#:~:text=The%20realitv
     26   %20is%3A%20Your%20data.free%2C%E2%80%9D%20said%20Scott%20l.

     27   49

     28   https://www.facebook.com/fbsitegovernance/videos/vb.69178204322/718903
          095373/?type=2&theater
                                                          39
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 40 of 47 PageID #: 156




      1   your data hostage without any way to get it back even though they claim that you own it. Again,

      2   the Texas Deceptive Trade Practices Consumer Protection Act states false, misleading, or

      3
          deceptive acts or practices in the conduct of any trade or commerce are hereby declared
      4
          unlawful.
      5
                    5. The Defendant created an agreement where they would allow for due process but
      6
      7   failed to allow the Plaintiff that due process. The Plaintiff does not have the ability to seek

      8   review from the Oversight Board as required by Facebook rules. Again, the Texas Deceptive
      9
          Trade Practices Consumer Protection Act states false, misleading, or deceptive acts or practices
     10
          in the conduct of any trade or commerce are hereby declared unlawful. The Plaintiff has the
     11
          right to have the Oversight Board review actions taken by Facebook, but they are making it
     12
     13   impossible. Furthermore, they invoked the right to due process but then took it away when it

     14   suited them.

     15
                                            SIXTH CAUSE OF ACTION
     16
                         Violation of Contract, Violation of the Lanham Act, Texas Deceptive Trade
     17
                                                         Practices Act
     18
     19   1. The Defendant violated their own terms of service50 when they allowed high profile sex

     20   offenders to join513233.

     21
     22
     23
          50 https://web.archive.ora/web/20140526070122/https://www.facebook.com/
     24   terms.php
     25
          51 https.7/www. facebook.com/billcosby
     26
          52 https://www.facebook.com/miketvson
     27
          53 https://www.facebook.com/tupacshakur/
     28

                                                           40
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 41 of 47 PageID #: 157




      1   2. The Defendant violated their own terms of service when they allowed illegal multi-level

      2   marketing pyramid schemes on FaceboolcT The Defendant suffered from a multi-level
      3
          marketing scheme that Facebook allowed on its platform. Facebook did not just miss the multi¬
      4
          level marketing scheme they allowed it to continue by approving it on their site in violation of
      5
          their Terms of Service55. They profited from marketing schemes by approving these ads on their
      6
      7   site56.


      8   3. The Defendant violated their own terms of service by allowing people transfer your account

      9
          (including any Page or application you administer) to anyone without first getting our written
     10
          per ission. '
     11
          4. The Defendant violated their own terms of service by allowing people to “bully, intimidate, or
     12
     13   harass any user."


     14   5. The Defendant violated their own terms of service by allowing content that is “hate speech,

     15
          threatening, or pornographic; incites violence; or contains nudity or graphic or gratuitous
     16
          violence."
     17
          6. The Defendant violated their own terms of service by doing actions that are “unlawful,
     18
     19   misleading, malicious, or discriminatory."

     20   7. The Defendant violated their own terms of service by allowing content that is a violation of

     21   intellectual property laws.
     22
     23
          54 https://www.facebook.com/advocare/
     24
          55 https: /www.facebook.com/ads/library/?
     25
          active_status=all&ad_type=all&country=US&view_all_pageJd=2580461506
     26   25&sort_data[direction]=desc&sort_data[mode]=relevancy_monthly_groupe
          d
     27   56

     28   https://www.ftc.gov/system/files/ ocuments/cases/advocare_signed_advocare
          _connolly_order_0.pdf

                                                          41
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 42 of 47 PageID #: 158




      1   8. The Defendant violated their own community standards by allowing violence and threats.

      2   Including messages to the Plaintiff telling him to kill himself.
      3
          9. The Defendant violated their own community standards by allowing bullying and harassment,
      4
          hate speech, graphic content, nudity and pornography, and spam.
      5
          10. The Defendant violated their own community standards by disabling the Plaintiffs account
      6
      7   claiming he violated community standards when in fact he did not.

      8                                  SEVENTH CAUSE OF ACTION
      9
                              Violation of Re ulation ED, Unfair Practices, Insider Tradin
     10
                  1. The Defendant selectively give information to certain shareholders while
     11
          discriminating against others by not providing this information under required rules set by the
     12
     13   Security and Exchange Commission.

     14          2. The Defendant makes information inaccessible that is vital to the operational trading of

     15   the company. It is also used by shareholders for oversight of daily operations.
     16
                 3. The Defendant fail to disclose information that is readily available to all shareholders.
     17
                                          EIGHTH CAUSE OF ACTION
     18
     19                       Violation of Ri ht to Privacy Based on the Texas Constitution

     20   4. As the federal trade commission has alleged and Facebook settled, Facebook has violated the

     21   rights to privacy of its user s time and time again. They did so in 2011,2016, and in 2019. This
     22
          included the Cambridge Analytical scandal, using people’s photos for Facial Recognition
     23
     24
     25
     26
     27
     28

                                                          42
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 43 of 47 PageID #: 159




      1   Technology5758, tracking their movements, and conspiring with banks to get access to its user s

      2   financial records596061.

      3
          5. This information has led to multiple lawsuits and actions taken by the Federal Trade
      4
          Commission62. In addition, Facebook continues to violate the FTC and court orders.
      5
          6. The Plaintiff alleges, that Facebook used information that is protected by law to target
      6
      7   consumers with advertising. For example, Facebook admits that they read the content of your

      8   private messages and your interactions. Therefore, they have access to medical and educational

      9
          information that is otherwise protected by HIPPA and FERPA laws. Not only is this a violation
     10
          of privacy but it s also targeting ads by discriminating based on mental, educational, and medical
     11
          disabilities. In addition, Texas law specifically, Medical Records Privacy Act applies to any
     12
     13   entity (and employee of such entity) that possesses PHI, regardless of whether it is involved in

     14   providing health care services. Facebook clearly collected the Plaintiffs medical information and

     15   used it for advertising purposes63. Following that, Texas laws specifically the Texas Student
     16
          Privacy Act, expressly prohibits knowingly implementing interest-based/behavioural advertising
     17
          on such Sites, creating profiles about student users of the Sites (unless the profile is created for a
     18
     19   57 https://www.nbcchicago.com/news/local/more-than-l-4m-facebook-users-
     20   in-illinois-filed-claim-for-payout-in-650m-settlement-attorney-says/2379492/
          58 https://www.vox.com/recode/2020/7/23/21335806/facebook-settlement-
     21   illinois-facial-recognition-photo-tagging
          59 https://www.wsj.com/articles/facebook-to-banks-give-us-your-data-well-
     22
          give-you-our-users-1533564049#:~:text=AnnaMaria%20Andriotis,-
     23   Biography&text=Facebook%20lnc.,offer%20new%20services%20to%20users
          60 forbes.com/sites/curtissilver/2018/08/06/quit-facebook-before-it-inevitably-
     24   accesses-your-banking-data/?sh=65b9f8116877
          61 https://www.inc.com/erik-sherman/as-facebook-gets-slammed-for-data-
     25
          practices-it-wants-your-financial-info-from-banks.html
     26   62 https://www.ftc.gov/enforcement/cases-proceedings/092-3184/facebook-inc
          63 https://preventivehealth.facebook.com/#:~:text=Preventive%20Health
     27   %20is%20a%20new,recommendations%20from%20leading%20health
     28   %20organizations.&text=Tens%20of%20miilions%20of%20people,for
          %20Disease%20Control%20and%20Prevention.
                                                            43
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 44 of 47 PageID #: 160




      1   school purpose), and selling or renting student personal information collected on Sites except in

      2   certain limited circumstances (Tex. Educ. Code § 32.152). Yet, Facebook does just that. They
      3
          use information collected and then rent that information int the form of advertising to third party
      4
          companies.
      5
          7. Facebook takes it a step further when they ve continued to advocate against Apple protecting
      6
      7   the rights of its users. Facebook has declared war on Apple for protecting its users by allowing

      8   them to know how Facebook is tracking them on Apple devices and for asking for their
      9   consent6465.

     10
          8. Facebook violated Tex. Bus. & Com. Code § 503.001 et seq when they captured biometric
     11
          data for commercial purposes without informed consent. The law prohibits the capture of
     12
     13   biometric identifiers for commercial purposes without informed consent (Tex. Bus. & Com.

     14   Code § 503.001 et seq.). A 'biometric identifier' is defined as 'a retina or iris scan, fingerprint,

     15   voiceprint, or record of hand or face geometry' (Tex. Bus. & Com. Code § 503.001(a))666768.
     16   See iW\bv-V U
     17
     18
     19
     20
     21
     22
     23
          64 https://www.inc.com/justin-bariso/facebook-declared-war-on-apple-it-just-
     24   may-signal-end-of-faceboo .html
          65 https://www.theverge.com/2020/12/16/22178068/facebook-apple-
     25
          newspaper-ads-ios-privacy-changes
     26   66 https://www.thefashionlaw.com/facebook-is-allegedly-collecting-sharing-
          instagram-users-biometric-data-without-their-consent/
     27   67 https://fortune.com/2019/08/08/facebook-lawsuit-biometric-data/
          68 https://money.cnn.com/2018/04/17/technology/facebook-lawsuit-facial-
     28
          recognition/index.html
                                                            44
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 45 of 47 PageID #: 161




      1
      2
      3                                   FIRST REQUEST FOR RELIEF
      4           1. Accordingly, Plaintiff seeks injunctive relief in court to end Facebook s
      5
          unreasonable and unlawful practices. Facebook s conduct has caused and continues to cause
      6
          financial and emotional harm.
      7
      8
                                                Punitive Damages
      9
     10           1. The conduct of the Defendant described above is outrageous. The Defendant conduct

     11   demonstrates a lack of respect for the law and shows that they are interested in only earning a

     12   profit. They have committed theft, fraud, civil rights violations, and many other violations of the
     13
          law.
     14
     15                                   V. PRAYER FOR RELIEF
     16
             WHEREFORE, the Plaintiff respectfully pray for a judgment against the Defendant for:
     17
     18       1. Injunctive and equitable relief as the Court deems appropriate including:

     19                       i. Requiring Defendant reactivate all accounts on the products; and

     20                      ii. Providing data from all accounts; and
     21
                            iii. Providing a court order stating that the Defendant cannot use its anti-trust
     22
                                 violations to cross-platform target users;
     23
     24      2. Compensatory damages to be paid to Plaintiff, according to proof at trial;

     25      3. Punitive damages as the court deems appropriate;

     26      4. That Facebook s acquisition of Instagram be adjudged to be in violation of Section 7 of
     27
                 the Clayton Act, 15 U.S.C. § 18;
     28

                                                          45
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 46 of 47 PageID #: 162




      1      5. That Facebook s acquisition of WhatsApp be adjudged to be in violation of Section 7 of

      2            the Clayton Act, 15 U.S.C. § 18;
      3
             6. Injunctive relief in court to end Facebook s unreasonable and unlawful practices.
      4
                   Facebook’s conduct has caused and continues to cause financial and emotional harm;
      5
             7. Any other relief as the court deems appropriate.
      6
      7
      8
      9
          Dated:     9%De
     10
     11
     12
     13   Michael Moates

     14   Pro Se

     15   2700 Colorado Boulevard, #1526
     16
          Denton, TX 76201
     17
          817-999-7534
     18
     19   michaelsmoates@gmail.com

     20
     21
     22
     23
     24
     25
     26
     27
     28

                                                         46
Case 4:20-cv-00896-ALM-KPJ Document 20 Filed 12/28/20 Page 47 of 47 PageID #: 163




     1                                        U.S. DISTRICT COURT

     2                                   EASTERN DISTRICT OF TEXAS
     3
          Mr. Michael Moates                                   Case No.: 4:20-cv-00896
     4
                          Plaintiff
     5
                y.                                             JURY TRIAL DEMANDED
     6
     7    Facebook Inc.                                        Judge: Kimberly Priest Johnson

     8                    Defendant

     9
    10
    11
                                        VERIFICATION OF COMPLAINT
    12
    13               1. The Plainti f asserts the following:

    14                         a. The plaintiff has reviewed the complaint.
    15                         b. The plaintiff knows or believes that all allegations that the plaintiff
    16
                                      has personal knowledge of to be true.
    17
                               c. The plaintiff believes the allegations that the plaintiff does not have
    18
                                      personal knowledge of to be true based on specified information,
    19
    20                                documents, or both.

    21               2. The Plaintiff makes these statements under penalty of perjury.

    22
    23
                                                                                       /s/ Michael Moates
    24
                                                                               2700 Colorado Blvd #1526
    25
                                                                                        Denton, TX 76210
    26
    27                                                                                       817-999-7534

    28                                                                        michaelsmoates@gmail.com

                                                        -1 -
